Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amended claims 1 – 4, 6 – 16 and 19 were considered under 35 USC 112, 101 and 103 for patentability over closest and analogous prior arts Grzymala-Busse et al (US Pub. #: 8752181), hereafter Grzy, Mattson et al (US 20160092698), hereafter Matt and Diao et al (US Pub. #: 8699796), hereafter Diao have been fully considered and are persuasive. Claims 5, 17 and 18 is/are cancelled.

Allowable Subject Matter
1.	Amended claims 1 – 4, 6 – 16 and 19 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Leonard Hope (attorney) for filed amended claims on 06-28-2021:
1.  (Currently Amended)	A computer implemented method, comprising:
evaluating [[the]] communication data to identify at least one data token included in the communication data, the at least one data token including a plurality of characters;
one or more characteristics 
generating a vector list in a vector list format, the vector list including each vector representing each of the plurality of characters included in the at least one data token; and
evaluating the vector list using a machine learning model trained evaluation function to determine whether the at least one data token comprises sensitive data,
responsive to determining that the at least one data token comprises the sensitive data, associating the communication data in a quarantine storage,
responsive to determining that the at least one data token is devoid of the sensitive data, allowing dissemination of the communication data.
2.  (Original)	The computer implemented method according to claim 1, wherein the communication data is associated with an email, text message, or other electronic message and the evaluating is to determine if the at least one data token comprises password data.
3.  (Previously Presented) The computer implemented method according to claim 1, wherein the trained evaluation function is based on a recursive machine learning model trained using a data set including known space delimited passwords and a data set including space delimited non-password characters.
4.  (Original)	The computer implemented method according to claim 1, wherein the trained evaluation function is based on a recursive machine learning model trained using vectorized characters generated from the character lookup table.
5.  (Canceled).
6.  (Previously Presented) The computer implemented method according to claim 1, wherein the character lookup table comprises the plurality of characters, each character of the plurality of characters including a vector with associated values that represent one or more features or characteristics associated with the character.
7.  (Previously Presented)	The computer implemented method according to claim 1, wherein responsive to the evaluating determining that the at least one data token comprises the sensitive data, and prior to associating the communication data in a quarantine storage, evaluating a predetermined number of characters preceding and following the at least one data token to identify a context associated with the at least one data token, and determining the at least one data token comprises the sensitive data responsive to determining that the context supports the determination that the at least one data token comprises the sensitive data.
8.  (Currently Amended)	 A computing device, comprising:
a hardware processor; and
a non-transitory computer-readable storage medium in communication with the processor, the computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the processor to:
receive an electronic message comprising a plurality of character sets, the character sets delimited by white space;
convert each of the character sets of the plurality of character sets to a vector list to generate a plurality of vector lists in a vector list format, each generated vector list of the plurality of vector lists comprising a plurality of vectors each comprising vector values, the vector values obtained from a character lookup table, the character lookup table comprising one or more characteristics 
evaluate each vector list of the plurality of vector lists using a machine learning model trained evaluation function to determine whether at least one of the character sets includes password data; and
responsive to determining that the at least one of the character sets includes the password data, cause a computer to generate and display a user interface including an indication that the electronic message comprises the password data.
9.  (Original)	The computing device according to claim 8, wherein the electronic message is an email message or a text message.
10. (Previously Presented) The computing device according to claim 8, wherein the computer-executable instructions, when executed by the processor, cause the processor to, subsequent to determining that at least one of the character sets includes the password data, 
evaluate a predetermined number of characters preceding and following the character set including the password data to identify a context associated with the character set including the password data, and 
determine the character set includes the password data responsive to determining that the context supports the determination that the character set includes the password data using the trained evaluation function.
11.  (Previously Presented) The computing device according to claim 8, wherein the trained evaluation function is based on a recursive machine learning model trained using a data set 
12.  (Original) The computing device according to claim 8, wherein the trained evaluation function is based on a recursive machine learning model trained using vectorized characters generated from the character lookup table.
13.  (Currently Amended) A computing device, comprising:
a hardware processor; and
a non-transitory computer-readable storage medium in communication with the processor, the computer-readable storage medium having computer executable instructions stored thereupon which, when executed by the processor, cause the processor to:
evaluate [[the]] communication data to identify at least one data token included in the communication data, the at least one data token including a plurality of characters;
convert each of the plurality of characters included in the at least one data token to a vector comprising vector values obtained from a character lookup table, wherein the character lookup table comprises a plurality of characters, each character of the plurality of characters having an associated vector comprising values that represent one or more characteristics 
generate a vector list in a vector list format, the vector list including each vector representing each of the plurality of characters included in the at least one data token; and
evaluate the vector list using a machine learning model trained evaluation function to determine whether the at least one data token comprises a password,
responsive to determining that the at least one data token comprises the password, inform a user that the communication data includes the password and 
responsive to determining that the at least one data token is devoid of the password, allow dissemination of the communication data.
14.  (Original) The computing device according to claim 13, wherein the communication data is associated with an email, text message, or other electronic message.
15.  (Previously Presented) The computing device according to claim 13, wherein the trained evaluation function is based on a recursive machine learning model trained using a data set including known space delimited passwords and a data set including space delimited non-password characters.
16.  (Original) The computing device according to claim 13, wherein the trained evaluation function is based on a recursive machine learning model trained using vectorized characters generated from the character lookup table.
17-18.  (Canceled).
19.  (Previously Presented) The computing device according to claim 13, wherein the computer-executable instructions, when executed by the processor, cause the processor to: 
evaluate a predetermined number of characters preceding and following the at least one data token to identify a context associated with the at least one data token, and 
determine the at least one data token comprises the password when the context supports the determination that the at least one data token comprises the password.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 


Further, a second prior art of record Matt teaches [0016] tokens comprising string of characters of sensitive data is [0033-35, Fig. 2] converted to a vector using a vector lookup table comprising columns of vector values and correspondingly mapped row values; [0035, Fig. 2] modifier receives the tokenized data and the corresponding vector and modifies the tokenized data using the corresponding vector obtained from the vector table to produce the modified data of string of characters, where a chain vectorization of tokens are performed.

Further, a third prior art of record Diao teaches Col. 6 lines 1-67, Col. 7 lines 1-8, 15-20: The normalized character-blocks are represented by feature vectors with predefined features, and candidate classes to which the character-blocks may belong are estimated or determined  (col. 6 lines 1-5) based on the training pool using decision trees or artificial neural networks, where the class number is the number of "sensitive characters" (figs. 4, 5A-5B) where the characters have vector values.

None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: a trained evaluation function to analyze an email message to determine if sensitive data is included in the text of the email message. The text of the email message is vectorized using a character lookup table including vector values for each ASCII character. The trained evaluation function analyzes the vectorized text to determine if sensitive data is included in the text of the mail message. An email message found to include a password is placed in a quarantine storage to at least temporality prevent the email message from being disseminated to a recipient and if the message is devoid of the sensitive data, allowing dissemination of the communication data.

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. The same amendments and reasoning are applicable to independent claim(s) 8 and 13 mutatis mutandis.  Claims 5, 17 and 18 is/are cancelled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T. Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/B.N./Examiner, Art Unit 2438.                                                                                                                                                                                                        

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438